Citation Nr: 0725166	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-20 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to hepatitis C and as due to 
exposure to herbicides.

3.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967, which included service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the issues on appeal.  
However, the claims file has since been relocated to the 
Newark, New Jersey, RO, and the appeal was certified to the 
Board by that office.  

The veteran testified before the undersigned at the RO in 
June 2007.  At the hearing, the veteran confined his 
testimony regarding the cause of his diabetes to the theory 
that it was secondary to his liver transplant and associated 
medical treatment, necessitated by hepatitis C.  The RO had 
already advised the veteran that Agent Orange (herbicide) was 
used in Korea only from April 1968, well after his service 
separation.  See March 2007 Supplemental Statement of the 
Case.  If the veteran wishes to withdraw his contention 
regarding herbicides, then he should submit a signed 
statement to this effect.  Also in June 2007, additional 
evidence was received without a waiver of RO consideration of 
the evidence.  The Board is remanding the case in part to 
remedy this problem, however, so it will cause no prejudice 
to the veteran for the Board to proceed.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993).  In July 2007, the undersigned 
granted the veteran's motion to advance his case on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In July 2002, the RO advised the veteran by letter that to 
establish service connection for hepatitis C, the evidence 
must show, among other things, that he had hepatitis or its 
symptoms or was exposed to hepatitis C risk factors in 
service.  His appeal focuses on the latter theory.  
Additionally, current hepatitis C and a relationship, usually 
shown by medical evidence, between the risk factors in 
service and the current hepatitis C, must be shown. 

The July 2002 letter specified the following risk factors 
relevant to this case which the veteran has substantiated for 
his period of service by at least some evidence (this 
includes any evidence-the ultimate probative value of the 
evidence will be determined later):  high risk sexual 
activity including accidental exposure to blood by 
menstruating prostitutes in Korea, other direct percutaneous 
exposure to blood such as by tattooing (shown by service 
records) and shared toothbrushes, razors, nail clippers, etc.  
Private medical records show a history of intravenous drug 
abuse with sharing of needles in unspecified time periods and 
the first diagnosis of hepatitis C in December 1995.  At the 
hearing before the undersigned, however, the veteran denied 
exposure to any risk factor prior to service or after service 
and did not directly address intravenous drug abuse, while he 
acknowledged that he was well aware of the risk factors for 
hepatitis C.  (Transcript at pages 8-10).  He also 
acknowledged that he also had a history of hepatitis B and 
that he "couldn't say exactly what it was from."  
(Transcript at pages 3-4.)  

Claims file review by a VA physician in November 2003 yielded 
the opinion that the veteran was at risk to develop hepatitis 
C before, during, and after service.  Therefore, it was not 
possible for the examiner to say if the infection was 
contracted during military service.  Unfortunately, no 
rationale was provided for the conclusion that the veteran 
was at risk for hepatitis C before, during, and after 
service.  

In June 2007, the veteran's private physician Dr. Z. opined 
that because hepatitis C usually takes two to three decades 
to develop into cirrhosis, and as the veteran had used 
community razors and had other "close contact" in service, 
and did not have significant post-military history to suggest 
contraction of infection, it was at least as likely as not 
that hepatitis C was contracted in service.  However, as the 
veteran served from November 1965 to October 1967, and the 
two- to three-decade period prior to diagnosis in December 
1995 would cover the period from December 1965 through 
December 1975, Dr. Z.'s statement means that while infection 
with hepatitis C was possible as early as the military 
service, it was also possible many years after.  Dr. Z. was 
apparently unaware of the documented history of intravenous 
drug abuse.  As such, his rationale for finding no risk 
factors beside close contact and shared razors in service, 
and therefore that it is as likely as not that hepatitis C 
began in service, cannot, alone, be relied upon.  Thus, an 
additional VA examination is needed to provide an opinion on 
the etiology of hepatitis C with a sound rationale for the 
opinion.  38 C.F.R. § 3.159.

The claims for service connection for diabetes and diabetic 
retinopathy are inextricably intertwined with the claim for 
service connection for hepatitis C and thus must be remanded 
with that claim.  Regarding diabetes, in August 2003, a VA 
examiner recommended that the relationship between diabetes 
and the liver transplant be elucidated by a 
gastroenterologist, which has not been done here, apparently 
because service connection was denied for hepatitis C.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis C, 
diabetes mellitus, type II, and diabetic 
retinopathy since June 2007.  After 
securing the necessary release, the RO 
should attempt to obtain these records.

2.  The veteran should be afforded a VA 
infectious disease examination to 
determine the etiology of hepatitis C.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein reviewed in conjunction with the 
examination.  The medical rationale for 
all opinions offered must be provided.  A 
complete history for all risk factors for 
hepatitis C, including intravenous drug 
use, should be obtained for the periods 
before, during, and after service.  The 
examiner should list and discuss all risk 
factors noted, stating whether they 
occurred before, during, or after 
service, and should rank the risk factors 
relative to the probability that any 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
The examiner should include a discussion 
as to whether in-service factors or pre- 
or post-service factors were the more 
likely source of the infection.  
Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hepatitis C is related to 
the veteran's period of military service 
from November 1965 to October 1967.

3.  Based on the results of the requested 
VA examination for hepatitis C, the RO 
should reconsider whether to afford the 
veteran the aforementioned VA 
gastroenterological examination on the 
etiology of diabetes mellitus, type II, 
bearing in mind the requirement of a 
medical examination where competent 
evidence indicates that the claimed 
disability may be associated with an 
established event in service.  See 
38 C.F.R. § 3.159. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should reflect 
consideration of all the evidence 
received since the issuance of the March 
2007 SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

